Without discussing sec. 77, c. 133, Sess. Laws 1925, pp. 224, 225, I am of the opinion that plaintiff's remedy, if he has one, is not by writ of mandate under the facts as alleged in his petition for the writ; neither am I of the opinion that the petition states facts sufficient to warrant the issuance of the writ. But I am of the view that the legislature, by enacting c. 133, known as the Bank Act, Sess. Laws 1925, pp. 190-235 (which act defines and regulates banking in all of its various phases, including the management and liquidation of insolvent and failing banks, and prescribing a full and complete statutory procedure), has provided a plain, speedy and adequate remedy at law for the asserting and adjustment of rights of debtors and creditors in the liquidation of banks by the commissioner of finance. Hence, plaintiff is not entitled to the extraordinary writ of mandate and should be required to resort to the statutory procedure provided for, which is expeditious and adequate. *Page 300